Citation Nr: 1125244	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

The matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates a diagnosis of bilateral hearing loss.  Specifically, a March 2003 VA audiology examination shows mild to moderate high frequency sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.

Additionally, the Veteran has reported instances of military noise exposure.  In this regard, he stated in his July 2007 notice of disagreement that he was exposed to loud and frequent noise from rifle fire, rocket launchers, machine guns, mortars, grenades and other explosions during his Marine Corps training.  The Veteran is competent to provide lay evidence regarding in-service noise exposure.  Moreover, such claimed exposure is consistent with the types and circumstances of his service.  38 U.S.C.A. § 1154(a).  Thus, noise exposure is conceded here.

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability or persistent or recurring symptoms of a disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, in light of the Veteran's contentions as described above, an examination is in order.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  The claims folder should be made available to the examiner for review before the examination.  The examiner should opine whether it is at least as likely as not that any current hearing loss is related to military service, specifically the Veteran's reported exposure to noise from rifle fire, rocket launchers, machine guns, mortars, grenades and other explosions during his Marine Corps training.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2. Thereafter, the RO/AMC should readjudicate the claim of service connection for hearing loss in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


